Title: From Thomas Jefferson to Albert Gallatin, with Gallatin’s Reply, [23 February 1802]
From: Jefferson, Thomas,Gallatin, Albert
To: Gallatin, Albert,Jefferson, Thomas


          
            Th:J. to mr Gallatin
            [23 Feb. 1802]
          
          the inclosed case is entirely unintelligible to me. can you make any thing of it?
          [Reply by Gallatin:]
          Nicholas Reib is an old German who has tormented Congress & more particularly the Pennsylvania delegation for several years with his claim. It has been repeatedly rejected. If an answer is thought necessary, it will be sufficient to tell him that the Executive has no power in that case & that his application must be to Congress—
          Respectfully your obt. Servt.
          
            Albert Gallatin
          
        